EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
Claim 18, line 7, “the receiver” has been amended to --a receiver--.
END OF AMENDMENT

This change was made to resolve an unnoticed antecedent basis issue in the claim, to wit: no receiver is recited in original claims 15 or 18.  Should Applicant prefer other language, see paragraph 1 above.
Allowable Subject Matter
Claims 1 – 3, 5, 7 – 16, 18, and 19 have been allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record neither discloses nor fairly teaches the combination of structural features including but not limited to:
(claim 1) an assembly for a firearm, comprising: a receiver having a receiver shoulder; and a bolt mechanism including a bolt body positionable in the receiver, a handle pin, and a handle extending through the bolt body and having an arm and a handle shoulder, wherein the arm and the handle shoulder are positioned on opposing longitudinal sides of the bolt body such that the handle shoulder contacts the receiver while the handle is rotated to lever the bolt mechanism rearwardly along the receiver, thereby extracting at least a portion of a cartridge from 
(claim 2) an assembly for a firearm, comprising: a receiver having a receiver shoulder; and a bolt mechanism including a bolt body positionable in the receiver, a handle pin, and a handle extending through the bolt body and having an arm and a handle shoulder, wherein the arm and the handle shoulder are positioned on opposing longitudinal sides of the bolt body such that the handle shoulder contacts the receiver while the handle is rotated to lever the bolt mechanism rearwardly along the receiver, thereby extracting at least a portion of a cartridge from a chamber of the firearm, particularly, wherein the handle has a main body between the arm and the handle shoulder, wherein at least a portion of the main body is positioned within the bolt body and includes a pin opening through which the handle pin extends, and a firing pin assembly opening configured to receive at least a portion of a firing pin assembly;
(claim 3) an assembly for a firearm, comprising: a receiver having a receiver shoulder; and a bolt mechanism including a bolt body positionable in the receiver, a handle pin, and a handle extending through the bolt body and having an arm and a handle shoulder, wherein the arm and the handle shoulder are positioned on opposing longitudinal sides of the bolt body such that the handle shoulder contacts the receiver while the handle is rotated to lever the bolt mechanism rearwardly along the receiver, thereby extracting at least a portion of a cartridge from a chamber of the firearm, particularly,  wherein the handle has a main body between the arm and the handle shoulder, wherein at least a portion of the main body is positioned within the bolt body and includes a pin opening through which the handle pin extends, and a firing pin assembly opening configured to receive at least a portion of a firing pin assembly;

(claim 8) an assembly for a firearm, comprising: a receiver having a receiver shoulder; and a bolt mechanism including a bolt body positionable in the receiver, a handle pin, and a handle extending through the bolt body and having an arm and a handle shoulder, wherein the arm and the handle shoulder are positioned on opposing longitudinal sides of the bolt body such that the handle shoulder contacts the receiver while the handle is rotated to lever the bolt mechanism rearwardly along the receiver, thereby extracting at least a portion of a cartridge from a chamber of the firearm, particularly, wherein the firing pin assembly opening is larger than a firing pin extending through the bolt assembly to allow sufficient rotation of the handle about the handle pin to displace the casing relative to the chamber;
(claim 9) an assembly for a firearm, comprising: a receiver having a receiver shoulder; and a bolt mechanism including a bolt body positionable in the receiver, a handle pin, and a handle extending through the bolt body and having an arm and a handle shoulder, wherein the arm and the handle shoulder are positioned on opposing longitudinal sides of the bolt body such that the handle shoulder contacts the receiver while the handle is rotated to lever the bolt 
(claim 10) an assembly for a firearm, comprising: a receiver having a receiver shoulder; and a bolt mechanism including a bolt body positionable in the receiver, a handle pin, and a handle extending through the bolt body and having an arm and a handle shoulder, wherein the arm and the handle shoulder are positioned on opposing longitudinal sides of the bolt body such that the handle shoulder contacts the receiver while the handle is rotated to lever the bolt mechanism rearwardly along the receiver, thereby extracting at least a portion of a cartridge from a chamber of the firearm, particularly, wherein the handle includes a pivot hole through which the handle pin extends, and a firing pin assembly hole configured to receive a firing pin assembly such that the handle rotates relative to the firing pin assembly when the handle rotates relative to the bolt body;
(claim 12) an assembly for a firearm, comprising: a receiver having a receiver shoulder; and a bolt mechanism including a bolt body positionable in the receiver, a handle pin, and a handle extending through the bolt body and having an arm and a handle shoulder, wherein the arm and the handle shoulder are positioned on opposing longitudinal sides of the bolt body such that the handle shoulder contacts the receiver while the handle is rotated to lever the bolt mechanism rearwardly along the receiver, thereby extracting at least a portion of a cartridge from a chamber of the firearm, particularly, wherein the handle pin defines a handle axis of rotation that extends through a firing pin assembly;

(claim 15) a bolt mechanism for a bolt action rifle, comprising: a cylindrical main body; a handle, particularly, the handle attached to the cylindrical main body by a pivot pin which engages the cylindrical main body; and a firing pin assembly extending through a portion of the handle within the cylindrical main body, particularly, wherein the firing pin assembly passes through the pivot pin; and,
(claim 18) a bolt mechanism for a bolt action rifle, comprising: a cylindrical main body; a handle pivotally connected to the cylindrical main body and having a short portion and a long portion, wherein the short portion protrudes from the side of the cylindrical main body opposite the long portion and is positionable to contact a receiver so that the bolt mechanism is levered in a rearward direction by rotation of the handle to extract a cartridge case from the chamber, and, particularly, a firing pin assembly extending through a portion of the handle within the cylindrical main body.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
12-Mar-21